Judge Underwood
delivered the opinion of the Court.
On a careful examination of the record, we are of opinion that the complainant has failed to make out grounds for injoining any part of the judgment at law. The circuit court properly dissolved the injunction with damages, and dismissed the bill with costs. But the circuit court erred in not ascertaining the amount of damages. The decree gives ten per cent, damages on the amount of the judgment, without saying how much the judgment is for. On refering to the judgment, we discover it is for the whole amount of the note, to-wit, $374 64, with interest from the 12th December, 1821. After the judgment is entered, then, on. motion of the plaintiff, credits are given for $ 110 36 3-4, and $10. No doubt the intention of the court was to give damages on the balance of the judgment, after deducting the credits; but to take the decree literally, it gives damages on the whole amount of the judgment, and *516leaves the matter in sucha stale of uncertainly, that, a clerk might be perplexed in assuming .the proper data on which to calculate, in issuing execution fof the damages decreed. -
Denny and Triplett, for plaintiff; Hanson, for defendant.
This case clearly manifests the propriety of what we have several times heretofore, decided, of ascertaining the amount of the damages by the decree of the court, and leaving nothing to depend on the judgment of the clerk, in assuming the data for calculation.
For this error alone, the decree of the circuit court is reversed, and the cause remanded, with directions to dissolve the injunction, dismiss the bill with costs, Snq to ascertain the amount of the damages on the balance of the judgment, after deducting the credits, and to decree the amount thus ascertained, to the defendant, for his damages, stating the amount in the decree.
The parties in this court must pay their own costs respectively.